UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, : 19 Cr. 602 (RA)
Plaintiff,

Vv.

MICHAEL HILD,

Defendant.

 

x
DEFENDANT MICHAEL HILD’S NOTICE OF MOTION IN LIMINE TO
EXCLUDE ANY AND ALL EVIDENCE AT TRIAL RELATED TO LWF’S
WINDDOWN, RE-VALUATION OF THE SECURITIES IN ISSUE BY DEFENDANT’S
COMPANY DURING THE PERIOD OF ITS WINDDOWN, AND THE POST-
WINDOWN “FIRESALE” LIQIDATION OF THE COLLATERAL AT ISSUE BY
DEFENDANT’S ALLEGED “VICTIM LENDERS”
PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law dated
March 11, 2021, Michael Hild, by and through his undersigned counsel, hereby moves this Court
before the Honorable Ronnie Abrams, United States District Judge for the Southern District of
New York, for an order precluding from trial evidence related to the winddown of LWF,
revaluations of the securities in question by LWF during the period of the winddown, and the
fact and amount of the ultimate sale of the securities in question in liquidating transactions by the
alleged “victim” lenders upon LWF’s default of its respective obligations to the lenders.
This motion is made pursuant to the Court’s inherent power to control the judicial

process, as well as Federal Rules of Evidence 401, 402, and 403, and is predicated upon the

points and authorities set forth in the accompanying memorandum of law.
Dated: Fort Wright, KY
March 11, 2021

Respectfully submitted,

s/ Benjamin. G Dusing

Benjamin G. Dusing

Law Offices of Benjamin Dusing, PLLC
809 Wright’s Summit Pkwy Ste 120
Fort Wright, KY 41011

Telephone: 859-635-5000

Counsel for Michael Hild
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11th day of March, 2021, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will serve a

notice of electronic filing on the following:

Jordan Estes
Assistant United States Attorney

Scott Hartman
Assistant United States Attorney

/s/ Benjamin G. Dusing

Benjamin G. Dusing
